t c summary opinion united_states tax_court vernon m leslie jr petitioner v commissioner of internal revenue respondent docket no 9534-12s filed date vernon m leslie jr pro_se leonard t provenzale for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to a sec_36 first- time homebuyer credit credit as claimed on his federal_income_tax return return or whether the credit is limited to the amount respondent allowed the resolution of the issue depends upon whether for purposes of calculating the credit the cost of various repairs are includable in the purchase_price of the principal_residence to which the credit relates see sec_36 background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida petitioner used the term repair including its various derivatives repeatedly during his trial testimony we use the term for convenience and not to suggest whether an expenditure should or should not be taken into account in the computation of the basis in the relevant property see sec_1012 see also sec_1016 sec_1_1016-2 income_tax regs the parties disagree over how the purchase_price as defined in sec_36 of petitioner’s principal_residence should be computed otherwise they agree that petitioner is entitled to a sec_36 credit on date petitioner purchased a house in port st lucie florida sometimes property or house from gmac mortgage llc gmac gmac had obtained title to the property as a result of foreclosure proceedings petitioner paid gmac dollar_figure for the property and he incurred and paid settlement expenses of dollar_figure rounded in connection with the transaction apparently the house was not well maintained or secured while gmac held title to the property the house was vandalized and might have been occupied by one or more squatters before the date petitioner purchased it after acquiring the property petitioner repaired a leaking defective water main and the resultant damage to carpets flooring and drywall caused by leaking water removed or remediated extensive mold and mildew damage replaced or repaired broken drywall repaired a broken garage door repaired restored the barrier fence surrounding the swimming pool and purchased and installed replacements for missing or broken kitchen appliances some or all of the above were required in order to make the house habitable and to cause the release of a lien then encumbering the property in favor of the local housing authority petitioner who is a building contractor occupied the house as his principal_residence starting in date by that time he had spent at least dollar_figure for the repairs and the appliances petitioner’s return which he prepared includes a form_5405 first-time_homebuyer credit and repayment of the credit that shows a dollar_figure credit calculated by taking on of dollar_figure which is the sum of the property’s purchase_price dollar_figure plus settlement charges dollar_figure plus at least a portion of the costs of repairs and appliances dollar_figure in the notice respondent disallowed dollar_figure of the credit which is the portion of the credit as petitioner computed attributable to the costs of the repairs and appliances according to respondent those costs are not taken into account in the computation of petitioner’s allowable sec_36 credit discussion like deductions credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed see rule a 308_us_488 new colonial ice co the exact date is neither known nor important other adjustments made in the notice_of_deficiency are computational and will not be discussed v helvering 292_us_435 89_tc_816 sec_36 allows a credit for a first-time_homebuyer of a principal_residence as noted the parties agree that petitioner is a first-time_homebuyer within the meaning of sec_36 as relevant here the amount of the credit is equal to of the purchase_price of the residence not to exceed dollar_figure effective for purchases made on or after date and before date sec_36 b a h the term purchase_price is defined in sec_36 as the adjusted_basis of the principal_residence on the date such residence is purchased normally the date that a residence is purchased is the date on which the taxpayer takes legal or equitable_title to the residence 137_tc_159 if the taxpayer constructs a residence however then the date of purchase of the residence is the date the taxpayer first occupies such residence sec_36 petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not sec_36 provides that a taxpayer who qualified as a first-time_homebuyer for a residence purchased between date and date may claim the credit on the taxpayer’s tax_return according to petitioner the date of purchase is a day during date when he first occupied the house as his principal_residence petitioner supports his position and his computation of the credit upon the ground that he constructed the property respondent on the other hand argues that petitioner did not construct the property therefore according to respondent the date of purchase is the date petitioner took title to the property that is on or about date for the following reasons we agree with respondent our research has revealed no definitions for the terms construct or constructed for purposes of sec_36 the terms are not defined in sec_36 itself or its corresponding regulations or relevant caselaw or the statute’s legislative_history that being so we construe the terms as ordinarily and commonly used see 380_us_563 331_us_1 101_tc_571 aff’d 98_f3d_825 5th cir 96_tc_697 union pac corp v under the circumstances we need not address whether the costs of the repairs and or appliances or some part of those costs are properly included in the computation of the adjusted_basis of the property see sec_1016 sec_1_1016-2 income_tax regs commissioner 91_tc_32 40_tc_474 webster’s ii new riverside university dictionary defines the term construct as t o put together by assembling parts or to build webster’s ii new riverside university dictionary defines the term build as t o form by combining materials or parts when used in the context of a house or other building the terms construct and or build normally and commonly connote a series of activities that include at the least the creation of a foundation walls and a roof as well as the initial installation of the various support systems that make the house or other building functional petitioner did none of these things so as to make the house habitable either physically or legally as his principal_residence and he has otherwise failed to establish that he constructed the house within the meaning of sec_36 it follows that petitioner’s allowable credit is computed with reference to the purchase_price of the property as of the date he took title to it not on the date that he first occupied the house as his principal_residence consequently the adjusted_basis in the property is determined as of date as agreed to between the parties that amount equals dollar_figure that being so respondent’s disallowance of dollar_figure of the credit claimed on petitioner’s return is sustained to reflect the foregoing decision will be entered for respondent
